Citation Nr: 1302687	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  08-23 0260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for aqueous tear deficiency with dry eyes.

2.  Entitlement to service connection for uterine cervical dysplasia.

3.  Entitlement to service connection for sleep disorder due to tonsillectomy, back and shoulder pain, to include as secondary to a service-connected disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from March 2001 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Custody of the file was subsequently transferred to the RO in Reno, Nevada, which is currently VA's Agency of Original Jurisdiction (AOJ).

In November 2010 the Board remanded the issues identified on the title page to the AOJ for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's action in November 2010 also remanded the issue of entitlement to service connection for adjustment disorder with depressed mood.  The AOJ subsequently granted service connection for the claimed adjustment disorder by a rating decision in February 2012.  As the AOJ's action represents a complete grant of the claim, that issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's diagnosed aqueous tear deficiency with dry eyes was identified in service and has been continuously present since service.  

2.  The Veteran has uterine cervical dysplasia that began in service, but she is not shown to have a current disability that is etiologically related to that condition.

3.  The Veteran does not have a diagnosed sleep disorder that was incurred in or aggravated by service or that was caused or aggravated by a service-connected disability.   

CONCLUSIONS OF LAW

1.  The criteria for service connection for aqueous tear deficiency with dry eyes are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.303 (2012).  

2.  The criteria for service connection for uterine cervical dysplasia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.303 (2012).  

3.  The criteria for service connection for sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The Board is granting in full the claim of service connection for aqueous dry eye disorder.  Accordingly, any error in the duty to notify or the duty to assist that was committed with respect to that issue is harmless and will not be further discussed.

With regard to the remaining two issues on appeal, a letter in November 2006 satisfied the duty-to-notify provisions, including the disability-rating and effective-date elements of a claim for service connection.  The Veteran had ample opportunity to respond prior to issuance of the April 2007 rating decision on appeal.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed.Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records identified by the Veteran have been obtained.  The Board remanded the case for additional development including medical examinations, and an examination for sleep disorder was duly performed in January 2011; the Veteran was also scheduled for gynecological examination on several different dates but failed to appear for examination.  The Board finds the AOJ substantially complied with the requirements articulate in the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), holding that in the context of medical examinations or opinions only substantial compliance, not strict compliance, with the terms of the Board's opinion request is necessary.  

There is no indication of record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide any additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 357: see also Sanders, 129 S.Ct. 1696; Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Applicable Laws and Regulations

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service).  

Generally, to establish a right to compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in order to more thoroughly reflect the holding in Allen, that secondary service connection is available for chronic aggravation of a nonservice-connected disorder.  Under the revised § 3.310(b) the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected

To prevail on the issue of secondary service causation, the record must show evidence of a current disability, evidence of a service-connected disability and medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence and Analysis

Service connection for aqueous tear deficiency with dry eyes

Service treatment records (STRs) include an entry physical examination in January 2001 in which the Veteran's eyes were noted to be normal; in her concurrent self-reported Report of Medical History she denied any history of eye trouble.  She was treated for conjunctivitis in March 2002.  An optometric examination in May 2003 is silent in regard to dry eye.  In April 2004 the Veteran complained of dry eye; the clinical impression was punctal occlusion.  A follow-up in May 2004 stated the dry right eye had improved and a punctal plug was inserted in the left eye.  In December2004 the punctal plugs were removed and Herrick plugs inserted, but in January 2005 the punctal plugs were reinserted.  In a visual examination in September 2005 the Veteran essentially denied any symptoms relating to the eyes, and the optometrist noted the punctal were open bilaterally.  She again denied eye symptoms in an examination performed in August 2006.  

The Veteran was discharged from service in December 2006.

The Veteran had a VA eye examination in March 2007, performed by a physician who reviewed the claims file.  The Veteran complained of a 5-year history of dry eye condition, which caused her eyes to feel sandy, dry and "burning."  She reported treating the condition with eye drops and gel.  She denied surgery but reported she had tried punctal plugs in the past.  The examiner performed an examination of the eyes and noted clinical observations in detail.  The examiner diagnosed aqueous tear deficiency with mild dry eye but did not state an opinion in regard to a relationship between the current diagnosed disorder and service.  

The April 2007 rating decision on appeal denied service connection for the diagnosed aqueous tear deficiency with dry eyes, based on a determination that the condition was not incurred in or caused by service.  The same basis for denial was cited in the RO's Statement of the Case (SOC) issued in June 2008.

The Veteran presented to the VA primary care clinic (PCC) in December 2009 complaining of swelling in the left eye with pus-like discharge from the tear duct.  The clinical impression was conjunctivitis.

In November 2010 the Board reviewed the file and determined the March 2007 VA examination was inadequate because the examiner had not provided an opinion as to whether the current diagnosis was related to the dry eye that had been documented in STRs in April 2004.  The issue was remanded for a new VA examination to determine whether such a nexus exists.

Subsequent to the Board's remand the Veteran failed to report for a VA eye examination on January 24, 2011.  On February 2, 2011, she called the compensation and pension (C&P) service and was informed that she could not keep cancelling and rescheduling appointments, given her history of no-shows and cancellations.  Thereafter, the Veteran cancelled VA eye examinations scheduled on February 14, February 24 and March 7, and the file was returned to the Board.  

When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a).  The Veteran has not shown good cause for failing to report for the scheduled examination, so the Board will adjudicate the claim based on the existing record.

Review of the evidence shows the Veteran was treated in service for dry eyes and that she was diagnosed with current dry eyes during VA medical examination in March 2007.  The record is silent as to whether the Veteran presently has a dry eye disorder.  However, the requirement of a "current disability" is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The first two elements of service connection - evidence of a disease or injury in service and medical evidence of a current disorder - are accordingly met, and the remaining element is a relationship between the current disorder and service.  Shedden, 381 F.3d 1163, 1167.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may provide eyewitness account of medical symptoms).  

The file does not contain a medical opinion regarding nexus, but service connection may be established by a continuity of symptomatology between a current disorder and service.  38 C.F.R. § 3.303.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  As a layperson, the Veteran is competent to describe the onset and continuity of symptomatology.  Falzone, 8 Vet. App. 398, 403.  The Board accordingly finds that the Veteran has shown continuity of symptoms that demonstrates an etiological relationship between the dry eye disorder documented in STRs and the dry eye disorder that was confirmed by a VA examiner just three months after the Veteran was discharged from service.

The evidence is at least in equipoise; doubt is resolved in the Veteran's favor; service connection for aqueous tear deficiency with dry eyes is warranted.

Service connection for uterine cervical dysplasia

"Dysplasia" is defined as abnormal tissue development.  "Cervical dysplasia" is defined as dysplasia in the uterine cervix, epithelial atypia involving part or all of the thickness of cervical squamous epithelium, occurring most often in young women.  The condition appears to regress frequently but may progress over a long period to carcinoma.  Severe dysplasia may be microscopically indistinguishable from carcinoma in situ.  Stedman's Medical Dictionary, 27th ed., page 554, 555. 

STRs include an entry physical examination in January 2001 in which pelvic examination was within normal limits; in her concurrent self-reported Report of Medical History the Veteran denied having ever been treated for a female disorder.  The Veteran also had a normal pelvic gynecological examination on January 3, 2002, but her Papanicolaou (Pap) smear was abnormal.  During follow-up on January 9, 2002, she reported a history of dysplasia; she was identified as having current mild dysplasia as well as a low-grade squamous intraepithelial lesion (LGSIL) and human papilloma virus (HPV).  A surgical pathology note dated in July 2003 noted current moderate dysplasia.  The Veteran had a loop electrosurgical excision procedure (LEEP) in September 2003.  A follow-up note in April 2004 stated the cervix was well-healed postoperatively.  The Veteran had a gynecological examination in October 2005 in which the uterus was in normal position and no abnormality of the cervix was noted, and she had a pelvic examination in June 2006 that was normal.  During an examination in August 2006 the Veteran's only current gynecological complaint was a spotty period.

STRs include a Medical Board Report dated in August 2006 stating the Veteran had current cervical dysplasia that had not preexisted service and had been incurred during service in approximately 2005.   The Veteran was referred to a Physical Evaluation Board (PEB) for consideration of elimination from service due to her lumbosacral spine disorder.  In October 2006 the PEB issued Informal Findings and Recommended Disposition that recommended the Veteran be discharged due to her lumbosacral spine disorder; the PEB also found the Veteran to have cervical dysplasia that was not currently compensable or ratable.  

The Veteran was discharged from service in December 2006.  

The Veteran had a VA general medical examination in January 2007, performed by an examiner who reviewed the claims file and noted history of cervical dysplasia since September 2001.  The examiner performed a clinical physical examination and noted observations in detail.  The examiner's diagnosis in relevant part was uterine cervical dysplasia.  The examiner did not state an opinion in regard to a relationship between the current diagnosed disorder and service.  

The Veteran presented to the emergency room of the Tampa VA hospital in March 2007 complaining of heavy vaginal bleeding and possible miscarriage; the clinical impression was menorrhagia.  Examination showed the cervix to be open and her beta human chorionic gonadatropin (BHCG) was elevated.  The Veteran was transferred to a local hospital for further evaluation of elevated HCG and possible miscarriage; the diagnosis at the time of transfer was vaginal bleeding, pregnancy, incomplete abortion and rule out ectopic.

A June 2007 treatment note by the Tampa VA women's clinic shows a prior medical history significant for cervical dysplasia and a miscarriage.  The Veteran was referred to a gynecological consult for follow-up of the cervical dysplasia and HPV.  She was also educated regarding a program of regular injections of HPV vaccine.

The April 2007 rating decision on appeal denied service connection for the diagnosed cervical dysplasia, based on a determination that dysplasia is not considered a disability for which compensation can be considered.  The same basis for denial was cited in the June 2008 SOC.

The Veteran had a VA gynecological consult in August 2007 in which she reported a history of abnormal Pap smears before and after the LEEP procedure in service.  Pelvic examination was normal, but history of abnormal Pap smears was noted.  The Veteran received her first HPV injection in the series.

A January 2008 VA gynecology follow-up note again showed an essentially normal pelvic examination.  

In May 2008 the Veteran presented to the Tampa VA women's health clinic complaining of a current urinary tract infection (UTI).  Examination of the cervix and uterus was essentially normal.  The current clinical impression was vaginitis, amenorrhea and UTI.

The Veteran presented to the Las Vegas VA outpatient clinic in February 2009 to establish care at that facility.  A "well woman" history and physical (H&P) examination noted history of cervical dysplasia.  Pelvic examination showed the cervix to be irregularly shaped (status post LEEP procedure) but without lesions.  The examination is silent in regard to any current active complication secondary to dysplasia.  

A VA gynecology consult in May 2009 shows the Veteran had a Pap smear in March 2009 showing LGSIL and positive HPV.  Biopsies at the time showed inflammation and positive HPV effect but no dysplasia.

The Veteran presented to the VA women's' clinic in February 2010 for repeat Pap smear.  The clinician noted the Veteran's Pap smear in March 2009 had been abnormal for LSIL and HPV, and that subsequent Pap smear in September 2009 had shown atypical cells of undetermined significance (AC-US).  The Veteran also complained of urgency and burning with urination.  The primary clinical diagnosis was repeat Pap from abnormal Pap, and the secondary diagnosis was dysuria.

In November 2010 the Board reviewed the file and determined a medical examination was required to determine whether the Veteran's abnormal Pap smear findings in March 2009 and September 2009 were related to symptoms during service.  The Board directed the AOJ to afford the Veteran an examination to determine the etiology of any current gynecological disorder found, and specifically to determine if the Veteran has a uterine cervical disability that is related to the abnormal gynecological findings and diagnoses in service.

In compliance with the Board's remand the Veteran was scheduled for a VA examination on January 7, 2011, but she cancelled the examination.  She apparently reported for examination on January 13, 2011, but checked out prior to examination.  On January 26 she again apparently checked out prior to examination.  On February 2, 2011, the Veteran was advised that the C&P service would not be able to keep rescheduling appointments given her history of no-shows and cancellations, but she canceled another examination scheduled on February 24, 2011 (the file elsewhere shows the reason for cancellation on February 24 was that the Veteran had failed to report).

When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a).  The Veteran has not shown good cause for failing to report for the scheduled examination, so the Board will adjudicate the claim based on the existing record.
   
Review of the file shows the Veteran was identified during service with cervical dysplasia.  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury, and such disability must be shown by competent medical evidence.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  

As noted by the AOJ, cervical dysplasia per se is not a disability for which service connection can be considered, and there is no medical evidence showing that the Veteran has had any active post-service gynecological disorders that are etiologically related to cervical dysplasia.  As the Board noted in its November 2010 decision/remand, the Veteran had a five-year history of post-service Pap smears that were normal until the abnormal Pap smear in March 2009, which calls into question what would otherwise appear to be continuity of symptomology beginning in service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and, service connection for cervical dysplasia is not warranted.

Service connection for sleep disorder 

STRs show the Veteran complained of psychological symptoms including insomnia in November 2002, citing concerns over having been selected for deployment; the clinical diagnosis at the time was alcohol-related  disorder not otherwise specified (NOS) and adjustment disorder with depressed mood.  Otherwise, there are no indications in STRs of insomnia or other sleep disorder.  In a Medical History Screening Form dated in February 2005, prepared in conjunction with a physical therapy consultation, the Veteran characterized her sleep at night as "fine."

STRs also show the Veteran had a tonsillectomy in November 2003 and that she was also treated on numerous occasions for back pain and right shoulder pain.  She was eventually separated from service in December 2006 due to her lumbosacral spine disorder.  

The Veteran had a VA general medical examination in January 2007, performed by an examiner who reviewed the claims file and noted the Veteran was currently claiming service connection for a sleep disorder.  Clinical examination of the nose, sinuses and mouth was normal, as was pulmonary examination.  The examination report is silent in regard to any diagnosed sleep disorder.

The Veteran also had a VA psychiatric examination in January 2007, performed by a psychiatrist who reviewed the claims file.  During interview the Veteran denied having current sleep impairment.  The psychiatric diagnosis was adjustment disorder with depressed mood, resolved.  The psychiatrist stated that the mood symptoms for which the Veteran was treated in service had completely resolved and that the Veteran was currently socially and occupationally functional and doing well.

The April 2007 rating decision on appeal denied service connection for the claimed sleep disorder because no such disorder had been clinically diagnosed.  The same basis for denial was cited in the RO's Statement of the Case (SOC) issued in June 2008.

Relevant to the issue of secondary service connection, the Veteran is service-connected for the following disabilities: adjustment disorder with depressed mood; migraine headaches; radiculopathy of the right upper extremity; right shoulder status post Bankhart procedure; degenerative disc disease (DDD) of the lumbar spine with herniated disc; herniated cervical disc; radiculopathy of the right lower extremity; patellofemoral syndrome of the left knee; external hemorrhoids; and, eczema.  The Veteran's combined evaluation for compensation was 50 percent prior to January 2007; 60 percent prior to April 2007; and 90 percent from April 2007.   

In December 2007 the Veteran complained in a hand surgery consult at the Tampa VA clinic that pain and tingling in her right arm sometimes caused her to wake up at night.  The clinical impression was questionable carpal tunnel syndrome (CTS).

In March 2008 the Veteran had psychiatry consult at the Tampa VA clinic in which she complained of symptoms including very poor sleep.  The psychiatrist diagnosed major depressive disorder (MDD) and anxiety disorder not otherwise specified (NOS) and indicated an intention to adjust the Veteran's medications, including a medication to help with insomnia.

In February 2009 the Veteran presented to the Las Vegas VA clinic for a mental health assessment in which she complained of symptoms including initial insomnia with awakenings and nightmares.  The psychiatric diagnosis was MDD, marital posttraumatic stress disorder (PTSD) and rule out attention-deficit hyperactivity disorder (ADHD).

A VA mental health clinic note dated in March 2009, entered by a psychologist, states the Veteran reported her sleep had been improved somewhat by medication but was still inadequate.  The psychologist performed a mental status examination (MSE) in which sleep was noted as "poor."  The psychologist diagnosed recurrent major depression and PTSD as due to civilian sexual assault and physical abuse.

A VA psychiatrist's note in March 2009 diagnosed bipolar mood disorder (depressed) and PTSD (non-combat).  A concurrent note by the VA psychologist continued the previous diagnosis of recurrent major depression and PTSD (civilian sexual assault and physical abuse) and again noted sleep as "poor" in the MSE.

The Veteran presented to the VA PCC in May 2009 complaining of being unable to stay asleep; she also reported that lack of sleep occasionally increased her headaches.  The clinician entered a primary diagnosis of sleep disorder and a secondary diagnosis of migraine headaches.

The Veteran presented to the VA pain management clinic in June 2009 for consult regarding neck and back pain, during which she endorsed symptoms including poor sleep.

A VA psychiatric outpatient note in October 2009 states the Veteran was being followed for currently-diagnosed bipolar mood disorder and posttraumatic stress disorder (PTSD).  The Veteran reported disturbed sleep pattern with mid-cycle awakening and also reported nightmares about past abuse by her ex-husband.  

A VA pain management clinic note dated in February 2010 shows the Veteran was being followed for neck and low back pain, lumbar spondylosis/radiculitis, myofascial pain syndrome and migraines; history of bipolar disorder and carpal tunnel syndrome was also noted.  The Veteran complained that her sleep patterns were poor with flare-ups of the pain.  In a follow-up pain management clinic note in April 2010 she complained again of current poor sleep patterns.

The Veteran had a VA examination of the spine in April 2010 that is silent in regard to sleep impairment secondary to the lumbosacral and cervical spine disabilities.  Similarly, a VA examination of the joints in April 2010 is silent in regard to any sleep impairment to the Veteran's right shoulder and left knee disabilities, and a VA neurological examination in April 2010 is silent in regards to any sleep impairment secondary to the Veteran's migraine headache disability.

In August 2010 the Veteran's representative submitted a VA Form 646 (Statement of Accredited Representative in Appealed Case) asserting the Veteran complained during service of symptoms consistent with diagnosis of sleep apnea but was unable to get a sleep study test prior to discharge.  The Veteran continued to have symptoms of daytime fatigue and sleepiness and snoring at night.  The representative asserted the Veteran should have been scheduled for a VA sleep study test at the time of her initial application for benefits, even though she did not have a diagnosed sleep disorder.

In November 2010 the Board reviewed the file and determined the etiology of the Veteran's claimed sleep disorder was unclear; specifically, the record did not show whether her sleep disturbance was a symptom of her diagnosed psychiatric disorder versus a separate disorder that is directly related to service or to one or more of her service-connected disabilities.  The issue was remanded for a VA neurological examination to clarify the diagnosis and determine its etiology.  

The Veteran had a VA neurological examination in January 2011 that addressed only her migraine headaches and is silent in regard to any current sleep disorder.  She also had a VA respiratory diseases examination in January 2011 in which she described difficulty sleeping and with waking at night, although she denied this was due to respiratory distress.  She described no bizarre dreams and described no pain or tenderness but asserted inability to sleep.  She denied taking sleep medications.  Clinical respiratory examination was normal.  The examiner stated that anxiety could play a part in the Veteran's waking in the middle of the night and her inability to sleep, since she was presently unemployed and anxious about that.  

The Veteran had a VA psychiatric examination in January 2011 (erroneously dated on the report as January 2010) in which she reported symptoms including nightmares three times per week, although the frequency of such nightmares had improved with medication.  The Veteran stated that her primary health concern was her back, which caused her to have sleep disturbance.  The examiner entered into the MSE that the Veteran had described sleep impairment due to back pain and nightmares.  The examiner diagnosed mood disorder related to medical condition and stated an opinion that the mood disorder became manifest during service and is related to service.  (The RO subsequently granted service connection for adjustment disorder with depressed mood by a rating decision in February 2012.)

Addressing first the question of direct service connection, the Board finds the evidence of record does not show the Veteran as having a sleep disorder that was incurred in service or is related to service.  While she had one documented complaint of insomnia in November 2002, such disorder is not shown to be chronic since she stated in February 2005 that her sleep at night was "fine."  Further, although she appears to contend that her in-service tonsillectomy has somehow caused a respiratory sleep disorder, her contention is disproved by her normal respiratory examination in January 2011.

The Veteran's representative asserts the Veteran had symptoms in service consistent with sleep apnea, but there is no documentary evidence that she had such a disorder in service or after service.  Further, the normal respiratory examination in January 2011 constitutes evidence against sleep apnea, which is a respiratory disorder.  The Veteran may genuinely believe that she has had sleep apnea since service, but as a layperson the Veteran cannot provide a competent opinion on a matter as complex as a diagnosis and her views are of no probative value.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Turning to the question of secondary service connection, the Veteran essentially contends that the pain caused by her service-connected disabilities, and especially her low back disability, causes her to sleep badly.  The rating schedule does not provide a separate rating for pain; rather, the evaluation of a musculoskeletal disability requires consideration of all of the functional limitations imposed by the disorder, including pain, weakness, limitation of motion, and lack of strength, speed, coordination or endurance; see Spurgeon v. Brown,10 Vet. App. 164 (1997).  The rating schedule does not provide for additional compensation for sleep impairment as a "functional limitation" due to pain, and the Veteran is duly compensated for pain and other actual functional limitations of her various physical disabilities under the relevant rating criteria for those disabilities under 38 C.F.R. § 4.71a (lumbar and cervical spine disorders, right shoulder and left knee disorders, etc.) and 38 C.F.R. § 4.124a (radiculopathy and migraines).  Similarly, any sleep impairment (insomnia or nightmares) that is associated with her service-connected psychiatric disorder (adjustment disorder with depressed mood) is specifically addressed by the criteria of the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130.  

If a veteran has separate and distinct manifestations relating to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 38 U.S.C.A. sec. 1155 implicitly contains the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology since such a result would overcompensate the claimant for the actual impairment of earning capacity and would constitute pyramiding.  Esteban, id. at 261, citing Brady v. Brown, 4 Vet. App. 203 (1993).  The Veteran is already compensated for pain, and the rating schedule has no provision for evaluating insomnia as a separate disability.  The Board is accordingly unable to find a sleep disorder that is caused or aggravated (permanently worsened) by a service-connected disability.  Service connection on a secondary basis is not warranted.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and, service connection for a sleep disorder is not warranted on either a direct or secondary basis.


ORDER

Service connection for aqueous tear deficiency with dry eyes is granted.

Service connection for uterine cervical dysplasia is denied.

Service connection for sleep disorder is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


